EXHIBIT 10.3

 

--------------------------------------------------------------------------------

 

ADMINISTRATION AGREEMENT

 

by and among

 

M&I AUTO LOAN TRUST 2005-1

as Trust

 

M&I MARSHALL & ILSLEY BANK

as Administrator

 

and

 

JPMORGAN CHASE BANK, N.A.

as Indenture Trustee

 

November 22, 2005

 

--------------------------------------------------------------------------------

 

1300584 05134611       2005-1 Administration Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1.   Definitions and Usage    1 SECTION 2.   Duties of the Administrator
   2 SECTION 3.   Records    9 SECTION 4.   Compensation    9 SECTION 5.  
Additional Information To Be Furnished to the Owner Trustee    9 SECTION 6.  
Independence of the Administrator    9 SECTION 7.   No Joint Venture    9
SECTION 8.   Other Activities of Administrator    9 SECTION 9.   Term of
Agreement; Resignation and Removal of Administrator    10 SECTION 10.   Action
upon Termination, Resignation or Removal    11 SECTION 11.   Notices    11
SECTION 12.   Amendments    11 SECTION 13.   Successors and Assigns    12
SECTION 14.   Governing Law    12 SECTION 15.   Headings    12 SECTION 16.  
Counterparts    12 SECTION 17.   Severability    12 SECTION 18.   Not Applicable
to M&I Bank in Other Capacities    12 SECTION 19.   Limitation of Liability of
Owner Trustee and Indenture Trustee    12 SECTION 20.   Third-Party Beneficiary
   13 SECTION 21.   Nonpetition Covenants    13

 

1300584 05134611   -i-   2005-1 Administration Agreement



--------------------------------------------------------------------------------

ADMINISTRATION AGREEMENT

 

This ADMINISTRATION AGREEMENT, dated as of November 22, 2005 (as from time to
time amended, supplemented or otherwise modified and in effect, this
“Agreement”), is by and among M&I AUTO LOAN TRUST 2005-1, a Delaware statutory
trust (the “Trust”), M&I MARSHALL & ILSLEY BANK, a banking corporation organized
under the laws of the State of Wisconsin, as administrator (the
“Administrator”), and JPMORGAN CHASE BANK, N.A., a national banking association,
not in its individual capacity but solely as Indenture Trustee (the “Indenture
Trustee”).

 

WHEREAS, the Trust is issuing the Notes pursuant to the Indenture and the
Certificates pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including (i) the Sale and Servicing
Agreement, (ii) the Note Depository Agreement, and (iii) the Indenture (the Sale
and Servicing Agreement, the Note Depository Agreement and the Indenture being
referred to hereinafter collectively as the “Related Agreements”); and

 

WHEREAS, the Trust and Deutsche Bank Trust Company Delaware, not in its
individual capacity but as owner trustee of the Trust (“Owner Trustee”) desire
to have the Administrator perform certain duties of the Trust and the Owner
Trustee (in its capacity as Owner Trustee) under the Related Agreements and to
provide such additional services consistent with the terms of this Agreement and
the Related Agreements as the Trust may from time to time request; and

 

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Trust and the Owner
Trustee on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

SECTION 1. Definitions and Usage.

 

(a) Except as otherwise specified herein or as the context may otherwise
require, capitalized terms used but not otherwise defined herein are defined in
Appendix X to the Sale and Servicing Agreement dated as of November 22, 2005
among M&I Dealer Auto Securitization LLC, as seller, the Administrator, as
servicer, the Trust and the Indenture Trustee.

 

(b) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document delivered pursuant hereto unless
otherwise defined therein. For purposes of this Agreement and all such
certificates and other documents, unless the context otherwise requires:
(i) accounting terms not otherwise defined in this Agreement, and accounting
terms partly defined in this Agreement to the extent not defined, shall have the
respective meanings given to them under generally accepted accounting
principles; (ii) terms defined in Article 9 of the UCC and not otherwise defined
in this Agreement are used as defined in that Article; (iii) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (iv) references
to any Article, Section, Schedule or Exhibit are references to Articles,
Sections, Schedules and

 

1300584 05134611       2005-1 Administration Agreement



--------------------------------------------------------------------------------

Exhibits in or to this Agreement, and references to any paragraph, subsection,
clause or other subdivision within any Section or definition refer to such
paragraph, subsection, clause or other subdivision of such Section or
definition; (v) the term “including” means “including without limitation”;
(vi) references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation;
(vii) references to any Person include that Person’s successors and assigns; and
(viii) headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 

SECTION 2. Duties of the Administrator.

 

(a) Duties with Respect to the Basic Documents.

 

(i) The Administrator agrees to perform all its duties as Administrator and the
duties of the Trust and the Owner Trustee (in its capacity as Owner Trustee)
under the Note Depository Agreement. In addition, the Administrator shall
consult with the Trust and the Owner Trustee regarding the duties of the Trust
and Owner Trustee under the Basic Documents.

 

(ii) The Administrator shall monitor the performance of the Trust and the Owner
Trustee and shall advise the Trust and the Owner Trustee when action is
necessary to comply with the Trust and the Owner Trustee’s duties under the
Basic Documents.

 

(iii) The Administrator shall prepare for execution by the Trust, or shall cause
the preparation by appropriate persons of, all such documents, reports, filings,
instruments, certificates and opinions that shall be the duty of the Trust or
the Owner Trustee to prepare, file or deliver pursuant to the Basic Documents.

 

(iv) In furtherance of the foregoing, the Administrator shall take all
appropriate action that is the duty of the Trust or the Owner Trustee to take
pursuant to the Indenture including, without limitation, such of the foregoing
as are required with respect to the following matters under the Indenture
(references are to sections of the Indenture):

 

(A) the duty to cause the Note Register to be kept and to give the Indenture
Trustee notice of any appointment of a new Note Registrar and the location, or
change in location, of the Note Register (Section 2.4);

 

(B) the preparation of or obtaining of the documents and instruments required
for authentication of the Notes and delivery of the same to the Indenture
Trustee (Section 2.2);

 

(C) the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of property from the
lien of the Indenture (Section 2.9);

 

(D) the preparation of Definitive Notes in accordance with the instructions of
the Clearing Agency (Section 2.12);

 

1300584 05134611   2   2005-1 Administration Agreement



--------------------------------------------------------------------------------

(E) the duty to cause newly appointed Note Paying Agents, if any, to deliver to
the Indenture Trustee the instrument specified in the Indenture regarding funds
held in trust (Section 3.3);

 

(F) the direction to the Indenture Trustee to deposit monies with Note Paying
Agents, if any, other than the Indenture Trustee and the retention of any
unclaimed amounts with respect to the Notes (Section 3.3);

 

(G) the obtaining and preservation of the Trust’s qualification to do business,
and any required license or approval, in each jurisdiction in which such
qualification license or approval, is or shall be necessary to protect the
validity and enforceability of the Indenture, the Notes, the Collateral and each
other instrument or agreement included in the Trust Estate (Section 3.4);

 

(H) the preparation of all supplements and amendments to the Indenture and all
financing statements, continuation statements, instruments of further assurance
and other instruments and the taking of such other action as is necessary or
advisable to protect the Trust Estate (Section 3.5);

 

(I) the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery
of the Officer’s Certificate and certain other statements as to compliance with
the Indenture (Sections 3.6 and 3.9);

 

(J) the identification to the Indenture Trustee in an Officer’s Certificate of
any Person with whom the Trust has contracted to perform its duties under the
Indenture (Section 3.7(b));

 

(K) the notification of the Indenture Trustee and the Rating Agencies of a
Servicer Termination Event under the Sale and Servicing Agreement and, if such
Servicer Termination Event arises from the failure of the Servicer to perform
any of its duties under the Sale and Servicing Agreement with respect to the
Receivables, the taking of all reasonable steps available to remedy such failure
(Section 3.7(d));

 

(L) the preparation and obtaining of documents and instruments required for the
transfer by the Trust of its properties or assets (Section 3.10(b));

 

(M) the duty to cause the Servicer to comply with Sections 4.9, 4.10, 4.11, 4.12
and 5.5 of the Sale and Servicing Agreement (Section 3.14);

 

(N) the delivery of written notice to the Indenture Trustee and the Rating
Agencies of each Event of Default under the Indenture and each default by the
Servicer or the Seller under the Sale and Servicing Agreement (Section 3.18);

 

(O) the monitoring of the Trust’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the obtaining of the Opinions of Counsel and the Independent Certificate
relating thereto (Section 4.1);

 

1300584 05134611   3   2005-1 Administration Agreement



--------------------------------------------------------------------------------

(P) the monitoring of the Trust’s obligations as to the satisfaction, discharge
and defeasance of the Notes and the preparation of an Officer’s Certificate and
the obtaining of an opinion of a nationally recognized firm of independent
certified public accountants, a written confirmation thereof and the Opinions of
Counsel relating thereto (Section 4.1);

 

(Q) the preparation and delivery of an Officer’s Certificate to the Indenture
Trustee after the occurrence of any event which with the giving of notice and
the lapse of time would become an Event of Default under Section 5.1(c) of the
Indenture, its status and what action the Trust is taking or proposes to take
with respect thereto (Section 5.1);

 

(R) the compliance with any written directive of the Indenture Trustee with
respect to the sale of the Trust Estate at one or more public or private sales
called and conducted in any manner permitted by law if an Event of Default shall
have occurred and be continuing (Section 5.4);

 

(S) the preparation and delivery of notice to Noteholders of the removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee (Section
6.8);

 

(T) the provision of compensation, indemnities and reimbursement of expenses as
provided under Section 6.7 of the Indenture (Section 6.7);

 

(U) the preparation of any written instruments required to confirm more fully
the authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.8 and 6.10);

 

(V) the furnishing of the Indenture Trustee with the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.1);

 

(W) the preparation and, after execution by the Trust, the filing with the
Commission, any applicable state agencies and delivery to the Indenture Trustee
of documents required to be filed on a periodic basis with, and summaries
thereof as may be required by rules and regulations prescribed by, the
Commission and any applicable state agencies and the transmission of such
summaries, as necessary, to the Noteholders (Section 7.3);

 

(X) the preparation and delivery of Issuer Orders, Officer’s Certificates and
Opinions of Counsel and all other actions necessary with respect to investment
and reinvestment, to the extent permitted, of funds in such accounts (Sections
8.2, 8.3 and 8.7);

 

(Y) the preparation of an Issuer Request and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the Trust Estate (Sections 8.4 and 8.5);

 

1300584 05134611   4   2005-1 Administration Agreement



--------------------------------------------------------------------------------

(Z) the preparation of Issuer Orders and the obtaining of Opinions of Counsel
with respect to the execution of supplemental indentures and the mailing to the
Noteholders of notices with respect to such supplemental indentures (Sections
9.1, 9.2 and 9.3);

 

(AA) the execution and delivery of new Notes conforming to any supplemental
indenture (Section 9.6);

 

(BB) the notification of Noteholders of redemption of the Notes or duty to cause
the Indenture Trustee to provide such notification (Section 10.2);

 

(CC) the preparation and delivery of all Officer’s Certificates and the
obtaining of Opinions of Counsel and Independent Certificates with respect to
any requests by the Trust to the Indenture Trustee to take any action under the
Indenture (Section 11.1(a));

 

(DD) the preparation and delivery of Officer’s Certificates and the obtaining of
Independent Certificates, if necessary, for the release of property from the
lien of the Indenture (Section 11.1(b));

 

(EE) the notification of the Rating Agencies, upon the failure of the Indenture
Trustee to give such notification, of the information required pursuant to
Section 11.4 of the Indenture (Section 11.4);

 

(FF) the preparation and delivery to Noteholders and the Indenture Trustee of
any agreements with respect to alternate payment and notice provisions (Section
11.6); and

 

(GG) the recording of the Indenture, if applicable (Section 11.15).

 

(v) Payment of Fees and Indemnification by the Administrator.

 

The Administrator will:

 

(A) pay the Indenture Trustee from time to time reasonable compensation for all
services rendered by the Indenture Trustee under the Indenture (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) pursuant to the terms of the
letter agreement between Administrator and Indenture Trustee;

 

(B) pay to each agent of the Indenture Trustee from time to time reasonable
compensation for its services as agreed upon between such agent and the
Administrator;

 

(C) except as otherwise expressly provided in the Indenture, reimburse the
Indenture Trustee upon its request for all reasonable expenses, disbursements
and advances incurred or made by the Indenture Trustee in accordance with any
provision of the Indenture (including the reasonable compensation, expenses and
disbursements of

 

1300584 05134611   5   2005-1 Administration Agreement



--------------------------------------------------------------------------------

such agents and counsel as Indenture Trustee may employ in connection with the
exercise and performance of its rights and its duties under the Indenture) and
under the other Basic Documents, except any such expense, disbursement or
advance as may be attributable to its willful misconduct, negligence or bad
faith;

 

(D) indemnify the Indenture Trustee (individually and in its capacity as such)
and its successors, assigns, directors, officers, employees and agents against
any and all loss, liability or expense (including attorneys’ fees and expenses)
incurred by it in connection with the acceptance or the administration of the
trust created under the Indenture and the performance of its duties thereunder
and under the other Basic Documents; provided, however, that the Administrator
shall not be liable for or required to indemnify Indenture Trustee from and
against any of the foregoing expenses arising or resulting from Indenture
Trustee’s own willful misconduct, negligence or bad faith or to the extent
arising from the breach by Indenture Trustee of any of its representations and
warranties and covenants set forth in the Indenture;

 

(E) pay to Deutsche Bank Trust Company Delaware from time to time reasonable
compensation for all services rendered by Deutsche Bank Trust Company Delaware
under the Trust Agreement (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express trust)
pursuant to the terms of the letter agreement between Administrator and Deutsche
Bank Trust Company Delaware;

 

(F) except as otherwise expressly provided for in the Trust Agreement, reimburse
Deutsche Bank Trust Company Delaware upon its request for all reasonable
expenses, disbursements and advances incurred or made by Deutsche Bank Trust
Company Delaware in connection with its rights and duties under the Trust
Agreement (including the reasonable compensation, expenses and disbursements of
such agents and counsel as Owner Trustee may employ in connection with the
exercise and performance of its rights and its duties under the Trust
Agreement), except any such expense that may be attributable to its willful
misconduct, gross negligence or bad faith; and

 

(G) to the fullest extent permitted by law, indemnify Deutsche Bank Trust
Company Delaware (individually and in its capacity as Owner Trustee) and its
successors, assigns, directors, officers, employees and agents from and against,
any and all loss, liability and expense, tax, (but not including any taxes
asserted with respect to federal income or other income taxes) penalty or claim
(including reasonable legal fees and expenses) of any kind and nature whatsoever
which may at any time be imposed on, incurred by, or asserted against Deutsche
Bank Trust Company Delaware in its individual capacity and as Owner Trustee or
any Indemnified Party in any way relating to or arising out of the Trust
Agreement, the Basic Documents, the Owner Trust Estate, the administration of
the Owner Trust Estate or the action or inaction of Deutsche Bank Trust Company
Delaware under the Trust Agreement, provided, however, that the Administrator
shall not be liable for or required to indemnify Deutsche Bank Trust Company
Delaware from and against any of the foregoing expenses arising or resulting
from any of the matters described in the third sentence of Section 7.1 of the
Trust Agreement.

 

1300584 05134611   6   2005-1 Administration Agreement



--------------------------------------------------------------------------------

Indemnification under this subsection shall survive the resignation or removal
of Deutsche Bank Trust Company Delaware as Owner Trustee or the Indenture
Trustee and the termination of this Agreement or any other Basic Document. If
any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to this Section, such
Person (the “Indemnified Person”) shall promptly notify Administrator in
writing, and Administrator, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Administrator designates in such proceeding
and shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Administrator shall not be liable for any settlement of any claim or
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Administrator agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Administrator shall not, without the
prior written consent of the Indemnified Person, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding. If Administrator shall have made any
indemnity payments pursuant to this subsection and the Person to or on behalf of
whom such payments are made thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to Administrator, without
interest.

 

(b) Additional Duties.

 

(i) In addition to the duties of the Administrator set forth above, the
Administrator shall perform such calculations and shall prepare or shall cause
the preparation by other appropriate persons of, and shall execute on behalf of
the Trust or the Owner Trustee, all such documents, reports, filings,
instruments, certificates and opinions that it shall be the duty of the Trust or
the Owner Trustee to prepare, file or deliver pursuant to the Related
Agreements, and at the request of the Trust or the Owner Trustee shall take all
appropriate action that it is the duty of the Trust or the Owner Trustee to take
pursuant to the Related Agreements.

 

(ii) Subject to Section 4 of this Agreement, and in accordance with the
directions of the Trust, the Administrator shall administer, perform or
supervise the performance of such other activities in connection with the
Collateral (including the Related Agreements) as are not covered by any of the
foregoing provisions and as are expressly requested by the Trust and are
reasonably within the capability of the Administrator. In addition, the
Administrator shall be responsible for the following matters:

 

(A) Notwithstanding anything in this Agreement or the Related Agreements to the
contrary, the Administrator shall be responsible for promptly notifying the
Owner Trustee in the event that any withholding tax is imposed on the Trust’s
payments (or allocations of income) to a Certificateholder as contemplated in
Section 5.2(c) of the Trust Agreement. Any such notice shall specify the amount
of any withholding tax required to be withheld by the Owner Trustee pursuant to
such provision.

 

(B) Notwithstanding anything in this Agreement or the Related Agreements to the
contrary, the Administrator shall be responsible for performance of the

 

1300584 05134611   7   2005-1 Administration Agreement



--------------------------------------------------------------------------------

duties of the Administrator, the Trust or the Owner Trustee set forth in
Sections 5.5(a), (b), (c), (d) and (e), 5.6(a) and 9.1 of the Trust Agreement
and Sections 4.3, 4.4(b), 4.7, 5.1(b) and (c), 5.6 and 8.4 of the Sale and
Servicing Agreement, with respect to, among other things, accounting and reports
to Certificateholders.

 

(C) [RESERVED]

 

(D) Notwithstanding anything in this Agreement or the Related Agreements to the
contrary, the Administrator shall be responsible for establishing the Reserve
Account pursuant to Section 5.8 of the Sale and Serving Agreement.

 

(E) The Administrator will provide prior to December 15, 2005 a certificate of
an Authorized Officer in form and substance satisfactory to the Owner Trustee as
to whether any tax withholding is then required and, if required, the procedures
to be followed with respect thereto to comply with the requirements of the Code.
The Administrator shall be required to update the letter in each instance that
any additional tax withholding is subsequently required or any previously
required tax withholding shall no longer be required.

 

(F) The Administrator shall perform the duties of the Administrator specified in
Section 10.2 of the Trust Agreement required to be performed in connection with
the resignation or removal of the Owner Trustee, and any other duties expressly
required to be performed by the Administrator pursuant to the Trust Agreement.

 

(G) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions or otherwise deal
with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Trust and shall be, in the Administrator’s opinion, no less favorable
to the Trust than would be available from unaffiliated parties.

 

(c) Non-Ministerial Matters. With respect to matters that in the reasonable
judgment of the Administrator are non-ministerial, the Administrator shall not
take any action unless within a reasonable time before the taking of such
action, the Administrator shall have notified the Owner Trustee of the proposed
action and the Owner Trustee shall not have withheld consent or provided an
alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include, without limitation:

 

(A) the amendment of or any supplement to the Indenture pursuant to Article IX
of the Indenture;

 

(B) the initiation of any claim or lawsuit by the Trust and the compromise of
any action, claim or lawsuit brought by or against the Trust (other than in
connection with the collection of the Receivables or Eligible Investments);

 

(C) the amendment, change or modification of the Related Agreements;

 

1300584 05134611   8   2005-1 Administration Agreement



--------------------------------------------------------------------------------

(D) the appointment of successor Note Registrars, successor Note Paying Agents
and successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators or Successor Servicers, or the consent to the
assignment by the Note Registrar, Note Paying Agent or Indenture Trustee of its
obligations under the Indenture; and

 

(E) the removal of the Indenture Trustee.

 

(d) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Related Agreements, (y) sell the Trust Estate pursuant
to Section 5.4 of the Indenture or (z) take any other action that the Trust
directs the Administrator not to take on its behalf.

 

SECTION 3. Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Trust and the
Depositor at any time during normal business hours.

 

SECTION 4. Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement and, as reimbursement for its
expenses related thereto, the Administrator shall be entitled to $2,500 annually
(the “Administration Fee”) which shall be solely an obligation of the Servicer.

 

SECTION 5. Additional Information To Be Furnished to the Owner Trustee. The
Administrator shall furnish to the Trust from time to time such additional
information regarding the Collateral as the Trust shall reasonably request.

 

SECTION 6. Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Trust, the Owner Trustee or the Indenture
Trustee with respect to the manner in which it accomplishes the performance of
its obligations hereunder. Unless expressly authorized by the Trust, the
Administrator shall have no authority to act for or represent the Trust or the
Owner Trustee (and, regardless of whether authorized by the Trust, the
Administrator shall have no such authority at all with respect to the Indenture
Trustee) in any way and shall not otherwise be deemed an agent of the Trust or
the Owner Trustee or the Indenture Trustee.

 

SECTION 7. No Joint Venture. Nothing contained in this Agreement shall
constitute the Administrator and either of the Trust or the Owner Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, shall be construed to impose
any liability as such on any of them or shall be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.

 

SECTION 8. Other Activities of Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Trust or the Owner Trustee or the Indenture
Trustee.

 

1300584 05134611   9   2005-1 Administration Agreement



--------------------------------------------------------------------------------

SECTION 9. Term of Agreement; Resignation and Removal of Administrator.

 

(a) This Agreement shall continue in force until the termination of the Trust,
upon which event this Agreement shall automatically terminate.

 

(b) Subject to Sections 9(e) and 9(f), the Administrator may resign its duties
hereunder by providing the Trust with at least sixty (60) days’ prior written
notice.

 

(c) Subject to Sections 9(e) and 9(f), the Trust may remove the Administrator
without cause by providing the Administrator with at least sixty (60) days’
prior written notice.

 

(d) Subject to Sections 9(e) and 9(f), at the sole option of the Trust, the
Administrator may be removed immediately upon written notice of termination from
the Trust to the Administrator if any of the following events shall occur:

 

(i) the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten (10) days (or, if such default cannot be cured in such time,
shall not give within ten (10) days such assurance of cure as shall be
reasonably satisfactory to the Trust);

 

(ii) a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within sixty
(60) days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or

 

(iii) the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, shall consent to the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator or similar official for the Administrator or
any substantial part of its property, shall consent to the taking of possession
by any such official of any substantial part of its property, shall make any
general assignment for the benefit of creditors or shall fail generally to pay
its debts as they become due.

 

The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) of this Section 9(d) shall occur, it shall give written notice thereof to
the Trust within seven (7) days after the happening of such event.

 

(e) No resignation or removal of the Administrator pursuant to this Section 9
shall be effective until (1) a successor Administrator shall have been appointed
by the Trust and (2) such successor Administrator shall have agreed in writing
to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder.

 

(f) The appointment of any successor Administrator shall be effective only after
satisfaction of the Rating Agency Condition with respect to the proposed
appointment.

 

1300584 05134611   10   2005-1 Administration Agreement



--------------------------------------------------------------------------------

(g) Subject to Sections 9(e) and 9(f), the Administrator acknowledges that upon
the appointment of a successor Servicer pursuant to the Sale and Servicing
Agreement, the Administrator shall immediately resign and such successor
Servicer shall automatically become the Administrator under this Agreement.

 

SECTION 10. Action upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Agreement pursuant to Section 9(a) or the
resignation or removal of the Administrator pursuant to Section 9(b) or (c),
respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to Section 9(a) deliver to the Trust all property and documents of or
relating to the Collateral then in the custody of the Administrator. In the
event of the resignation or removal of the Administrator pursuant to
Section 9(b) or (c), respectively, the Administrator shall cooperate with the
Trust and the Indenture Trustee and take all reasonable steps requested to
assist the Trust in making an orderly transfer of the duties of the
Administrator.

 

SECTION 11. Notices. Any notice, report or other communication given hereunder
shall be in writing and addressed to the address set forth in Schedule D to the
Sale and Servicing Agreement or to such other address as any party shall have
provided to the other parties in writing. Any notice required to be in writing
hereunder shall be deemed given if such notice is mailed by certified mail,
postage prepaid, facsimile or hand-delivered to the address of such party as
provided above.

 

SECTION 12. Amendments.

 

(a) This Agreement may be amended from time to time by a written amendment duly
executed and delivered by the Trust, the Administrator and the Indenture
Trustee, with the written consent of the Trust, without the consent of the
Noteholders and the Certificateholders, for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this
Agreement or of modifying in any manner the rights of the Noteholders or
Certificateholders; provided that, unless the Rating Agency Condition shall have
been satisfied, such amendment will not materially and adversely affect the
interest of any Noteholder or Certificateholder; and provided further that any
amendment entered into pursuant to this Section 12(a) shall not significantly
change the permitted activities of the Trust.

 

(b) This Agreement may also be amended by the Trust, the Administrator and the
Indenture Trustee with the written consent of the Owner Trustee and the
Noteholders of Notes evidencing not less than a majority of the Outstanding
Amount of the Controlling Note Class and the Certificateholders of Certificates
evidencing not less than a majority of the Certificate Percentage Interest for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of Noteholders or the Certificateholders; provided, however, that no such
amendment may increase or reduce in any manner the amount of, or accelerate or
delay the timing of, collections of payments on Receivables or distributions
that are required to be made for the benefit of the Noteholders or
Certificateholders or reduce the aforesaid percentage of the Noteholders and
Certificateholders which are required to consent to any such amendment, without
the consent of the Noteholders of all the Notes Outstanding and
Certificateholders of Certificates evidencing all the Certificate Percentage
Interest.

 

1300584 05134611   11   2005-1 Administration Agreement



--------------------------------------------------------------------------------

SECTION 13. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Owner Trustee and the Indenture Trustee and subject to the satisfaction of
the Rating Agency Condition in respect thereof. An assignment with such consent
and satisfaction, if accepted by the assignee, shall bind the assignee hereunder
in the same manner as the Administrator is bound hereunder. Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Owner Trustee or the Indenture Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided that such successor organization executes
and delivers to the Trust and the Indenture Trustee an agreement in which such
corporation or other organization agrees to be bound hereunder by the terms of
said assignment in the same manner as the Administrator is bound hereunder.
Subject to the foregoing, this Agreement shall bind any successors or assigns of
the parties hereto.

 

SECTION 14. Governing Law. This agreement shall be construed in accordance with
the laws of the State of New York, including Sections 5-1401 and 5-1402 of the
New York General Obligations Law but without reference to its conflicts of law
provisions, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.

 

SECTION 15. Headings. The Section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

SECTION 16. Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall be an original, but all of which together shall
constitute but one and the same agreement.

 

SECTION 17. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 18. Not Applicable to M&I Bank in Other Capacities. Nothing in this
Agreement shall affect any right or obligation M&I Bank may have in any other
capacity.

 

SECTION 19. Limitation of Liability of Owner Trustee and Indenture Trustee.

 

(a) It is expressly understood and agreed by and between the parties hereto
(i) that this Agreement is executed and delivered by Deutsche Bank Trust Company
Delaware, not in its individual capacity but solely as Owner Trustee of the
Trust under the Amended and Restated Trust Agreement dated as of November 22,
2005 between M&I Dealer Auto Securitization, LLC, Deutsche Bank Trust Company
Delaware, Deutsche Bank Trust Company Americas and M&I Marshall & Ilsley Bank
(the “Trust Agreement”) in the exercise of the power and authority

 

1300584 05134611   12   2005-1 Administration Agreement



--------------------------------------------------------------------------------

conferred and vested in it as such Owner Trustee, (ii) each of the
representations, undertakings and agreements made herein by the Trust are not
personal representations, undertakings and agreements of Deutsche Bank Trust
Company Delaware, but are binding only on the Trust, (iii) nothing contained
herein shall be construed as creating any liability on Deutsche Bank Trust
Company Delaware, individually or personally, to perform any covenant of the
Trust either expressed or implied contained herein, all such liability, if any,
being expressly waived by the parties hereto and by any person claiming by,
through or under any such party, and (iv) under no circumstances shall Deutsche
Bank Trust Company Delaware be personally liable for the payment of any
indebtedness or expense of the Trust or be liable for the breach or failure of
any obligations, representation, warranty or covenant made or undertaken by the
Trust under this Agreement.

 

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by JPMorgan Chase Bank, N.A. not in its individual
capacity but solely as Indenture Trustee and in no event shall Indenture Trustee
have any liability for the representations, warranties, covenants, agreements or
other obligations of the M&I Auto Loan Trust 2005-1 hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the M&I Auto Loan Trust
2005-1. For all purposes of this Agreement, in the performance of any duties or
obligations of the M&I Auto Loan Trust 2005-1 hereunder, the Indenture Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Article VI of the Indenture.

 

SECTION 20. Third-Party Beneficiary. Deutsche Bank Trust Company Delaware is a
third-party beneficiary to this Agreement and is entitled to the rights and
benefits hereunder and may enforce the provisions hereof as if it were a party
hereto.

 

SECTION 21. Nonpetition Covenants. Notwithstanding any prior termination of this
Agreement, each of the Trust, the Administrator, the Owner Trustee (by accepting
the benefits of this Agreement) and the Indenture Trustee hereby covenant and
agree that, prior to the date which is one year and one day after the payment in
full of all outstanding Obligations of each Bankruptcy Remote Party, it will not
institute against, or join any other Person in instituting against, such
Bankruptcy Remote Party any bankruptcy, reorganization, receivership,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

1300584 05134611   13   2005-1 Administration Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

M&I AUTO LOAN TRUST 2005-1, as Trust By:  

DEUTSCHE BANK TRUST COMPANY

DELAWARE, not in its individual capacity but solely

as Owner Trustee

By:  

/s/ Louis Bodi

--------------------------------------------------------------------------------

Name:   Louis Bodi Title:   Vice President

 

1300584 05134611   S-1   2005-1 Administration Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., not in its individual capacity but solely as
Indenture Trustee

By:  

/s/ Patty Barbarino

--------------------------------------------------------------------------------

Name:   Patty Barbarino Title:   Vice President

 

1300584 05134611   S-2   2005-1 Administration Agreement



--------------------------------------------------------------------------------

M&I MARSHALL & ILSLEY BANK,

as Administrator

By:  

/s/ Donald H. Wilson

--------------------------------------------------------------------------------

Name:   Donald H. Wilson Title:   Senior Vice President

 

1300584 05134611   S-3   2005-1 Administration Agreement